Title: From George Washington to Arthur Young, 2 December 1792
From: Washington, George
To: Young, Arthur



Sir,
Philadelphia Decr 2d 1792.

I must begin this letter with an apology—no apology ought to be so satisfactory as the truth—and the truth is—that not receiving the account of the taxes of a Virginia Estate for which I had written (before I left this City during the recess of Congress) as mentioned in my letter to you of the 18th of June, the promise I then made of forwarding it to you in my next, had escaped me altogether, until I was reminded of it, lately, by a circumstance too trivial to mention.
A copy of the account is now annexed—the name of the Proprietor of the Estate is not inserted—but on the authenticity of it you may rely. That you may understand the principle on which the Land tax in Virginia is founded, it will be necessary to inform you, that by a law of that State, the Inhabitants of it are thrown into districts—say Parishes—in each of which, or for two, or more of them united, Commissioners are appointed to assess the value of each man’s land that lies within it—on which a certain per centum is uniformly paid.
No Negros under twelve years of age are taxed—nor are any under Sixteen subjected to the payment of County, or Parish levies. Horses, at present, are the only species of Stock, in that State, which pays a tax. Carriages were, when I left Virginia, and I believe still are, subject to a tax by the Wheel. It was then if I recollect rightly, about five dollars each wheel—but whether it is more or less now; or whether there be any at all, is more than I am able with certainty to inform you. With very great esteem & regard I am—Sir Your most Obedt & much obliged Servt

Go: Washington

